Citation Nr: 0217952	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  00-09 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Entitlement to service connection for joint pain, 
twitching of the nerves, diarrhea, shortness of breath, 
fatigue, memory loss and difficulty concentrating, 
headaches, infertility, dizzy spells, left sided weakness, 
photophobia of the left eye and psychological disability 
claimed as undiagnosed illnesses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from April 1988 to April 
1992.  

This appeal arises from a November 1999 rating decision of 
the Albuquerque, New Mexico Regional Office (RO).  During 
the pendency of the appeal, the veteran relocated and his 
claim is now being handled by the Wichita RO.


REMAND

On review of the claims file, the Board notes that on the 
April 2000 substantive appeal, the veteran requested a 
Travel Board hearing before the Board.  The veteran's 
request for a Travel Board hearing remains outstanding. 

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' 
Appeals on the next available date.

By this REMAND, the Board intimates no opinion, either 
legal or factual, as to any final determination warranted 
in this case.  No action is required of the veteran until 
he is notified by the RO.  The purpose of this REMAND is 
to afford the veteran due process of law.  The appellant 
has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




